Title: To James Madison from Boston Fishermen, [ca. 21 February 1814]
From: 
To: Madison, James


        
          [ca. 21 February 1814]
        
        The Petition of the Subscribers, Fishermen of Boston and its vicinity, humbly sheweth, That many of them have, inadvertently and without due reflection, signed a petition to the Legislature of Massachusetts, praying for relief from the restrictions imposed upon them by the “Act laying an Embargo on all ships and vessels in the ports and harbors of the United States.” They have since learnt, that therein they were most grossly imposed upon and deceived by designing individuals. For, had the Legislature granted their prayer, and any one man availed himself of the circumstance, it would have involved this State, and perhaps the Nation, in civil war; it would have raised the State standard against that of the Union, and brought upon us all the horror of civil commotion: Consequences which they now contemplate with horror, and deprecate as the greatest of evils. They ask no indulgence incompatible with the great national objects contemplated by the embargo law. They trust it would be wholly superfluous to describe their necessities, or those of their families; they are doubtless well known to your Excellency. All they ask for is, liberty to proceed with their empty vessels and necessary fishing apparatus, under such restrictions and limitations as your Excellency shall judge

expedient, to the fishing ground in Boston Bay, for the purpose of fishing for the Boston market.
        If they had not, heretofore, (except in the instance alluded to) demeaned themselves as good citizens, quietly and peaceably pursuing their innocent and necessary avocation; if they had not rigidly obeyed the laws; uniformly respected the constituted authorities of their country, and been constantly attached to the Union of the States; they would not now appeal before the Father of the American people. But they confidently appeal to the Officers of the customs, and all those citizens who have witnessed their conduct, for its uniformity in the above recited particulars.
      